DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the magnetic device external to the pipeline."  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-13 are rejected as dependent on Claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims directed to a statutory category, may nonetheless be ineligible for a patent if the broadest reasonable interpretation of the claims recites judicial exceptions, Bilski v. Kappos, 130 S. Ct. 3218, 3232, 561 US 593, 177 L. Ed. 2d 792 (2010).  The relevant question is whether the claimed elements, when considered individually and in combination, do significantly more than apply the judicial exception to well-understood, routine, and conventional activities commonly used in industry.  Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347, 2359, 573 U.S., 189 L. Ed. 2d 296 (2014).  However, patent eligibility under § 101 may not “depend simply on the draftsman's art.”  Id. at 2360 (quoting Flook, 437 U.S., at 593, 98 S.Ct. 2522); MPE 2106(II).  In this regard, a recitation of generic or purely functional components configured to apply the judicial exception are not regarded to be substantially more than the judicial exception itself, because the phrasing does not offer “a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.”  Id. (quoting Bilski at 610).
Claims 1-6 and 14-20 are rejected as being directed toward patent ineligible subject matter under 35 U.S.C. 101, under the “Revised Patent Subject Matter Eligibility Guidance” issued on January 7, 2019 (Federal Register, Vol. 84, No. 4, 50). 
The claims are directed to statutory categories of methods, apparata (under Step 1).
data processing … risk modeling … risk monitoring … processing the input … receive and store data …” 
The claims include several categories of this abstract idea: information (a data, video data, geo-data), collecting information (receiving, storing, monitoring); outputting information (processing), and/or analyzing information at a high degree of algorithmic generality (modeling, processing).  These categories have been identified as abstract ideas by the Federal Circuit as summarized in Electric Power Group, LLC v. ALSTOM SA, 830 F. 3d 1350, 1354 (Fed. Cir. 2016):
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12, 127 S.Ct. 1746, 167 L.Ed.2d 737 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. 1354*1354 v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated 

Upon consideration of the record (under Step 2A, prong two), Examiner did not find that the additional elements of the present claims integrate the judicial exception into a practical application of that judicial exception “in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”  The additional elements, when considered individually or in a claim as a whole, “at least one memory device including a non-transitory memory for storing field data … at least one processing device configured to … receive and store in the memory …”, do not seem to reflect a substantive improvement in the functioning of a computer, or an improvement to other technology or technical field under the standards of the present judicial guidance; do not seem use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (a general purpose computer with memory is not a particular machine); do not seem to effect a transformation or reduction of a particular article to a different state or thing (processing data is not a transformation of an article). 
This is further evidenced in that the additional elements, merely recite the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (processing device configured to … perform data processing … perform …); adds insignificant extra-solution activity to the judicial exception (storing data … receiving data … processing data …).  
The claims should be amended to include meaningful limitations within the technical field.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure as a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests requiring important claim language to recite limitations corresponding to the subject matter of the claim.
	
	

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060129338 to Turley (“Turley”) also cited in an IDS, in view of US 9863891 Lara (“Lara”).
Regarding Claim 1:  “A system for operation and integrity management of a pipeline, comprising:
at least one memory device including a non-transitory memory for storing field data obtained from an operational system and in-line data (See an example embodied in “a computerized database system for capturing, storing, analyzing and displaying geographic information,” which is an example of in-line 
at least one processing device configured to: (See an example embodied in “The Pipeline Integrity Management program” running on “a computerized database system for capturing, storing, analyzing and displaying geographic information.”  Turley, Paragraphs 34, 40.)
perform data processing on the in-line data and field data to generate input for risk modeling;  (“Pipelines identified at risk are assessed or tested (FIG. 1, Item 5) and assessment response strategies are developed (FIG. 1, Item 6).”  Turley, Paragraph 35.)
perform risk modeling of the pipeline using the input to predict a risk of one of a plurality of failure mode states at a portion of the pipeline; and  (“Specific pipeline threats are assessed to determine degree of risk (FIG. 1, Item 7).”  Turley, Paragraph 35.)
initiate risk monitoring for the portion of the pipeline by the operational system” (“selecting proper assessment methods for individual pipeline segments is used, and assessments are scheduled based on relative risks”  Turley, Paragraph 35.)
Turley does not teach that “[in-line data] obtained from an in-line inspection vehicle … [risk monitoring for] the in-line inspection vehicle”
Lara teaches the above claim feature in the context of pipeline inspection:  “means of non-destructive test inspection provides information on discontinuities and defects in static components, such as pressure vessels and pipelines in 
Therefore, before the effective filing date of the claimed invention, it would have been obvious Turley to use an in-line inspection vehicle as taught in Lara, in order to provide a “means of non-destructive test inspection … in components such as pipelines … to determine the structural condition of said components and their remaining life time, which helps to prevent potential problems and to make relevant decisions for repairs or maintenance, actions necessary to preserve the structural integrity and thus the safety of the facilities.”  Lara, Column 1, lines 31-39. 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 2:  “The system of claim 1, wherein the plurality of failure mode states includes seepage, small leak, large leak, rupture and puncture.”  (“the effectiveness of any leak detection measures are evaluated” Turley, Paragraph 215.  Also note an embodiment that “ranks relative risks of failures that may result in a rupture 
Regarding Claim 3:  “The system of claim 1, 
wherein the at least one processing device is configured to perform the risk modeling of the pipeline by: processing the in using a Cluster Machine that defines a plurality of sets of transition functions, Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the Cluster Machine is Applicant’s name for a program for processing functions based on measurement values.  Prior art teaches an embodiment: “When the data integration for a specific pipeline asset is completed, the risk management database is updated and the Risk Assessment step can be executed (FIG. 6, Item 4).  The Risk Assessment step at this stage involves processing the IMP data using third party computer software that ranks relative risks of failures [corresponding to sets of transition functions] that may result in a rupture or spill [transitions] from a given pipeline asset.”  Turley, Paragraph 163.)
wherein the plurality of sets of transition functions include a set of internal transition functions having at least three subsets of functions of corrosion based transition functions, stress based transition functions, and pressure-defect based transition functions.”  (Prior art teaches that “Integrity threats include corrosion, outside force damage [stress], seam deterioration and other anomalies that may cause a rupture [pressure-defect based transition] or failure in the pipeline.”  Turley, Paragraph 129, 143-149.)
Regarding Claim 4:  “The system of claim 3, wherein the Cluster Machine further defines a plurality of clusters of events, wherein the plurality of clusters of events includes at least: a cluster of operation related risk events; a cluster of random risk events; and a cluster of time dependent risk events.”  (“The Risk Assessment step at this stage involves processing the IMP data using third party computer software that ranks relative risks of failures that may result in a rupture or spill from a given pipeline asset.”  Turley, Paragraph 163.  Note that the risk factors listed in Paragraphs 141 – 150 belong to at least one of the above risk clusters.)
Regarding Claim 5:  “The system of claim 4, wherein the Cluster Machine M is defined as M= <X, S, Y, delta i, delta e, delta c, lambda, T, O, R, ta>, wherein X is a set of input values, S is a set of states, Y is a set of output values, delta i is the set of internal transition functions, delta e is a set of external transition functions, delta c is the set of confluent transition functions, T is the cluster of time dependent risk events, 0 is the cluster of operation related risk events, R is the cluster of random risk events, lambda is the set of output functions, and ta is a time-advance function.”  (Examiner notes that this claim defines Applicant’s lexicography for the data structure for referring to the above variables, but it does not limit the processor configuration to performing any particular algorithm beyond the functionality of Claim 4.  For this reason the system embodied by Claim 5 is rejected for reasons stated for Claim 4.  Also note that the “computerized database system” of Turley processes substantively identical data to what is claimed above for substantively identical purposes, and by its database nature it inherently or at least implicitly processes data organized into a data structure having such substantively identical data.  
Regarding Claim 6: “The system of claim 5, 
wherein the at least one processing device is further configured to: receive and store in the memory device geo-data obtained from a companion device to the in-line inspection device, wherein the companion device is external to the pipeline and configured to determine the geo-data for the in-line inspection device and generate a message to an intelligent gateway including the geo-data; and  (Note that the companion device and its video camera are not claimed to be components of the system, thus they represent preferred sources of input data rather than structural limitations of the system.  See Claim Construction section above.  Prior art teaches this functionality and that the data is collected externally to the computerized database:  “computerized database system such as a Geographic Information System (GIS) captures, stores, analyzes and displays geographic information with respect to each segment” Turley, Paragraphs 36 and 42.)
receive and store in the memory device video data from a video camera in the companion device.”  (Also note receiving and analyzing data form “external inspection devices such as video cameras”  Lara, Column 3, lines 14-15, Column 7, lines 18-29, and statement of motivation in Claim 1)
Regarding Claim 7:  “The system of claim 6, wherein the at least one processing device is further configured to: associate the geo-data with the in-line data from the in-line inspection device to determine a position along the length of the pipeline of the in-line data.”  (“After determining location data of pipelines and tank facilities, location data of HCA's and Worse case release volume data, 3D spill modeling software is used”  Turley, Paragraph 44.  Also note that data is collected both by locating a “pipeline segment” identifying position along the pipeline, and the “geographic area” also identifying the geographic position of the inspected pipeline segment.  Turley, Paragraphs 141-150.)
Regarding Claim 8:  “The system of claim 7, wherein the at least one processing device is further configured to: perform data processing on the in-line data, field data and external data to generate the input for risk modeling.”  (Note that data belonging to the listed categories is organized into “risk factors” which are further used in Risk Assessment processing [risk modeling].  See Turley, Paragraphs 141-150 and 163.)
Regarding Claim 9:  “The system of claim 1, wherein the in-line inspection device includes a magnetic device configured to generate a magnetic field signal in the pipeline.”  (“a surface inspection device, … constituted by at least one pair of magnetic wheels”  Lara, Column 2, lines 5-8 and statement of motivation in Claim 1.)
Claim 14 is rejected for reasons stated for Claims 1 and 6.
Claim 15 is rejected for reasons stated for Claim 5 in view of Claim 14 rejection.
Claims 16 is rejected for reasons stated for Claims 1, 3, and 5 in view of Claim 14 rejection.
Claim 17 is rejected for reasons stated for Claims 4 and 5 in view of Claim 14 rejection.
Claim 18 is rejected for reasons stated for Claim 2 in view of Claim 14 rejection.
Claim 19 is rejected for reasons stated for Claim 3 in view of Claim 14 rejection.
Claim 20 is rejected for reasons stated for Claim 6 in view of Claim 14 rejection.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Turley and Lara in view of US 20150019266 to Stempora (“Stempora”).
Regarding Claim 10:  “The system of claim 9, 
Turley and Lara do not teach:  “wherein the magnetic device external to the pipeline is configured to: detect the magnetic field signal from the in-line inspection device; determine the geo-data including location information for the in-line inspection device; and generate a message to an intelligent gateway including the geo-data.”
 Stempora teaches the above features in the context of an inspection device:  
wherein the magnetic device external to the pipeline is configured to: detect the magnetic field signal from the in-line inspection device; determine the geo-data including location information for the in-line inspection device; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this magnetic device can be a digital compass, a magnetometer, an electric field sensor, or a radio transceiver.  Stempora 
and generate a message to an intelligent gateway including the geo-data.”  (“In one embodiment, the portable device communicates with the vehicle's internal sensors and systems, a remote server or processor” thus sensor data can be communicated to various devices on the network.  Stempora, Paragraph 25.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Turley and Lara to incorporate the various sensory and communications peripherals as taught in Stempora, because an inspection device needs sensors and communication devices in order to acquire and transmit inspection information.  Stempora, Paragraphs 2 and 20.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 11:  “The system of claim 10, wherein the in-line inspection device includes an antenna configured to interact with the wall of the pipeline to detect very-low or ultra-low frequency signals from the intelligent gateway, wherein the very-low or ultra-low frequency signals include the geo-data.”  (Note embodiments directed to digital compass and magnetometers in Claim 10.  Also note embodiments directed to radio type communication of data including GPS data in Stempora:  “In one embodiment, the portable device and/or vehicle comprises one or more sensors selected from the group: antenna, a Global Positioning System (GPS) sensor (which may include an antenna tuned to the frequencies transmitted by the satellites, receiver-processors, and a clock), … electric field sensor … barometric pressure sensor, radio transceiver, WiFi transceiver, Bluetooth™ transceiver, cellular phone communications sensor, GSM/TDMA/CDMA transceiver, near field communication (NFC) receiver or transceiver, … ”  Stempora, Paragraph 20.  See statement of motivation in Claim 10.)
Regarding Claim 12:  “The system of claim 11, wherein the in-line inspection device includes a plurality of pressure sensors configured in different positions around and in proximity to a circumference of an inner wall of the pipeline.”  (“In one embodiment, the portable device and/or vehicle comprises one or more sensors selected from … pressure sensor, … ”  Stempora, Paragraphs 20 and 40.  Also note that it would have been implicit or obvious to position sensors around the inspecting device and in proximity to the subject being sensed.  See statement of motivation in Claim 10.)
Regarding Claim 13:  “The system of claim 12, wherein the in-line inspection device is configured to determine a leak in the pipeline based on a difference between two or more pressure readings from the plurality of pressure sensors being greater than a predetermined threshold.”  (Note the treatment of pressure 
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483